

116 HR 3201 IH: Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3201IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mrs. Beatty (for herself, Mrs. Demings, Ms. Norton, Ms. Kaptur, and Mr. Rush) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to prohibit a State from removing the name of
			 any registrant from the official list of voters eligible to vote in
			 elections for Federal office in the State unless the State verifies, on
			 the basis of objective and reliable evidence, that the registrant is
			 ineligible to vote in such elections.
	
 1.Short titleThis Act may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the Save Voters Act. 2.Conditions for removal of voters from list of registered voters (a)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:
				
					8A.Conditions for removal of voters from official list of registered voters
						(a)Verification on basis of objective and reliable evidence of ineligibility
 (1)Requiring verificationNotwithstanding any other provision of this Act, a State may not remove the name of any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections.
 (2)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of paragraph (1), the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote:
 (A)The failure of the registrant to vote in any election. (B)The failure of the registrant to respond to any notice sent under section 8(d), unless the notice has been returned as undeliverable.
 (C)The failure of the registrant to take any other action with respect to voting in any election or with respect to the registrant’s status as a registrant.
								(b)Notice after removal
							(1)Notice to individual removed
 (A)In generalNot later than 48 hours after a State removes the name of a registrant from the official list of eligible voters for any reason, the State shall send notice of the removal to the former registrant, and shall include in the notice the grounds for the removal and information on how the former registrant may contest the removal or be reinstated, including a telephone number for the appropriate election official.
 (B)ExceptionsSubparagraph (A) does not apply in the case of a registrant— (i)who sends written confirmation to the State that the registrant is no longer eligible to vote in the registrar’s jurisdiction in which the registrant was registered; or
 (ii)who is removed from the official list of eligible voters by reason of the death of the registrant. (2)Public noticeNot later than 48 hours after conducting any general program to remove the names of ineligible voters from the official list of eligible voters (as described in section 8(a)(4)), the State shall disseminate a public notice through such methods as may be reasonable to reach the general public (including by publishing the notice in a newspaper of wide circulation or posting the notice on the websites of the appropriate election officials) that list maintenance is taking place and that registrants should check their registration status to ensure no errors or mistakes have been made. The State shall ensure that the public notice disseminated under this paragraph is in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind..
 (b)Conditions for transmission of notices of removalSection 8(d) of such Act (52 U.S.C. 20507(d)) is amended by adding at the end the following new paragraph:
				
 (4)A State may not transmit a notice to a registrant under this subsection unless the State obtains objective and reliable evidence (in accordance with the standards for such evidence which are described in section 8A(a)(2)) that the registrant has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered..
			(c)Conforming amendments
 (1)National Voter Registration Act of 1993Section 8(a) of such Act (52 U.S.C. 20507(a)) is amended— (A)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and
 (B)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct. (2)Help America Vote Act of 2002Section 303(a)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(4)(A)) is amended by striking , registrants and inserting , and subject to section 8A of such Act, registrants.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 